Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 1 of 163




          EXHIBIT A
                   Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 2 of 163




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21268610
Notice of Service of Process                                                                            Date Processed: 03/13/2020

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Nationwide Mutual Insurance Company
                                              Entity ID Number 3277054
Entity Served:                                Nationwide Mutual Insurance Company
Title of Action:                              MSJ REX Holdings, LLC, d/b/a Shell Food Mart vs. Nationwide Mutual Insurance
                                              Company
Matter Name/ID:                               MSJ REX Holdings, LLC, d/b/a Shell Food Mart vs. Nationwide Mutual Insurance
                                              Company (10105447)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Gwinnett County State Court, GA
Case/Reference No:                            20-C-01686-S1
Jurisdiction Served:                          Georgia
Date Served on CSC:                           03/13/2020
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           The Huggins Law Firm, LLC
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 3 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 4 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 5 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 6 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 7 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 8 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 9 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 10 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 11 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 12 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 13 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 14 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 15 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 16 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 17 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 18 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 19 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 20 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 21 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 22 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 23 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 24 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 25 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 26 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 27 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 28 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 29 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 30 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 31 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 32 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 33 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 34 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 35 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 36 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 37 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 38 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 39 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 40 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 41 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 42 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 43 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 44 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 45 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 46 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 47 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 48 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 49 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 50 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 51 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 52 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 53 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 54 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 55 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 56 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 57 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 58 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 59 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 60 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 61 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 62 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 63 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 64 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 65 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 66 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 67 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 68 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 69 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 70 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 71 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 72 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 73 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 74 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 75 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 76 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 77 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 78 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 79 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 80 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 81 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 82 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 83 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 84 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 85 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 86 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 87 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 88 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 89 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 90 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 91 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 92 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 93 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 94 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 95 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 96 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 97 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 98 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 99 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 100 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 101 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 102 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 103 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 104 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 105 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 106 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 107 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 108 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 109 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 110 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 111 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 112 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 113 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 114 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 115 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 116 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 117 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 118 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 119 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 120 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 121 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 122 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 123 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 124 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 125 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 126 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 127 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 128 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 129 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 130 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 131 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 132 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 133 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 134 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 135 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 136 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 137 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 138 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 139 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 140 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 141 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 142 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 143 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 144 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 145 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 146 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 147 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 148 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 149 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 150 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 151 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 152 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 153 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 154 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 155 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 156 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 157 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 158 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 159 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 160 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 161 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 162 of 163
Case 1:20-cv-01508-AT Document 1-1 Filed 04/09/20 Page 163 of 163
